Exhibit 10.2

 


KODIAK OIL & GAS CORP.


EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), effective January 1, 2008
(“Effective Date”), is made between Kodiak Oil & Gas Corp., a Yukon Territory
corporation (“Employer”), and James E. Catlin (“Executive”).

 


RECITALS

 

WHEREAS, the Board of Directors of Employer desires to provide for the continued
employment of Executive.  Executive is willing to commit himself to continue to
serve Employer, on the terms and conditions herein provided, although this
Agreement may be amended at any time by written agreement among the parties; and

 

WHEREAS, in order to effect the foregoing, Employer and Executive wish to enter
into this Agreement on the terms and conditions set forth below.

 


AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.                                      Employment.  Employer hereby employs
Executive, and Executive agrees to be employed as Chief Operating Officer and
Secretary.  Executive will report to the Board of Directors.  Changes may be
made from time to time by Employer, in its sole discretion, to the duties,
reporting relationships and title of Executive.  Executive will devote full time
and attention to achieving the purposes and discharging the responsibilities of
his position.  Executive will comply with all rules, policies and procedures of
Employer as modified from time to time, including without limitation, rules and
procedures set forth in the Employer’s employee manuals and handbooks,
supervisor’s manuals and operating manuals.  Executive will perform all of
Executive’s responsibilities in compliance with all applicable laws and will
ensure that the operations that Executive manages are in compliance with all
applicable laws.  During Executive’s employment, Executive will not engage in
any other business activity that, in the reasonable judgment of the Board of
Directors, conflicts with the duties of Executive under this Agreement, whether
or not such activity is pursued for gain, profit or other pecuniary advantage.

 

2.                                      Term of Employment.  The term of
employment (“Term”) shall be for three years from the Effective Date unless
terminated earlier in accordance with the terms and conditions of this
Agreement.  The Term will automatically renew for successive one-year terms
unless and until the Employer or the Employee provides notice at least 60 days
in advance of the expiration of the current Term that the Employer or the
Employee will not accept a renewal term.

 

1

--------------------------------------------------------------------------------


 

3.                                      Compensation.  For the duration of
Executive’s employment hereunder, the Executive will be entitled to compensation
that will be computed and paid pursuant to the following subparagraphs.

 

3.1                               Base Salary.  Employer will pay to Executive a
base salary (“Base Salary”) at an annual rate of Three Hundred and Fifty
Thousand Dollars ($350,000), subject to withholdings, ratably in accordance with
Employer’s policies, so long as Executive remains employed.  Executive’s Base
Salary will be reviewed annually during the term of Executive’s employment and
may be adjusted based on such review.  Any increase made to the Base Salary
shall be in the sole discretion of Employer.  Executive’s Base Salary will not
be reduced by Employer unless a material adverse change in the financial
condition or operations of Employer has occurred or unless Executive’s
responsibilities are altered to reflect less responsibility.

 

3.2                               Discretionary Cash Bonus.  Executive shall be
eligible for a discretionary cash bonus (“Cash Bonus”) equal to an amount as
determined by the Compensation and Nominating Committee of the Board of
Directors (the “Committee”) and shall be based on the condition of Employer’s
business and results of operations, the Committee’s evaluation of Executive’s
individual performance for the relevant period, and the satisfaction of goals
that may be established by the Committee.  Each Cash Bonus shall be paid in the
Committee’s discretion.

 

3.4                               Equity-based Compensation.  Executive shall be
entitled to participate in all equity-based compensation plans offered by
Employer and as determined by the Committee.  Executive understand that as of
the date of this Agreement, the only equity-based plan offered by Employer is
the Incentive Share Option Plan.

 

3.5                               Performance Standards.  The Executive and the
Employer agree that the Executive’s discretionary cash bonus and equity-based
compensation will be based on the Executive’s and the Employer’s achievement of
performance goals that may be established by the Committee after discussion with
the Executive and his supervisors (if any).  Until the Employer and the
Committee establish performance goals, the Executive’s discretionary cash bonus
and equity based compensation will be wholly discretionary.

 

4.                                      Other Benefits.

 

4.1                               Certain Benefits.  Executive will be eligible
to participate in all employee benefit programs established by Employer that are
applicable to management personnel on a basis commensurate with Executive’s
position and in accordance with Employer’s policies from time to time, but
nothing herein shall require the adoption or maintenance of any such plan. 
Notwithstanding the foregoing, Employer shall provide full medical and dental
insurance coverage for Executive.  Employer shall also provide to Executive one
parking space near Employer’s corporate office on a yearly basis, and Employer
will pay all related parking fees.

 

4.2                               Vacations, Holidays and Expenses.  For the
duration of Executive’s employment hereunder, Executive will be provided such
holidays, sick leave and vacation as Employer makes available to its management
level employees generally.  Employer will reimburse Executive in accordance with
company policies and procedures for reasonable

 

2

--------------------------------------------------------------------------------


 

expenses necessarily incurred in the performance of duties hereunder against
appropriate receipts and vouchers indicating the specific business purpose for
each such expenditure.

 

4.3                               Right of Set-off.  By accepting this
Agreement, Executive consents to a deduction from any amounts Employer owes
Executive from time to time (including amounts owed to Executive as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to Executive by Employer), to the extent of the amounts Executive
owes to Employer.  Whether or not Employer elects to make any set-off in whole
or in part, if Employer does not recover by means of set-off the full amount
Executive owes it, calculated as set forth above, Executive agrees to pay
immediately the unpaid balance to Employer.

 

5.                                      Termination Or Discharge By Employer.

 

5.1                               For Cause.  Employer will have the right to
immediately terminate Executive’s services and this Agreement for “Cause.” 
“Cause” shall be determined in the discretion of Employer, and shall mean
Executive:  (i) has engaged in gross negligence,  incompetence or willful
misconduct in the performance of his duties, (ii) has refused, without proper
reason, to perform his duties, (iii) has willfully engaged in conduct that is
materially injurious to Employer or its subsidiaries (monetarily or otherwise),
(iv) has committed an act of fraud, embezzlement or willful breach of a
fiduciary duty to Employer or an affiliate (including the unauthorized
disclosure of Confidential Information, as such term is defined in Section 8 of
this Agreement, or the unauthorized disclosure of proprietary material
information of Employer or an affiliate), (v) has been convicted of (or pleaded
no contest to) a crime involving fraud, dishonesty or moral turpitude or any
felony or (vi) in Employer’s reasonable belief, Executive has engaged in a
violation of any statute, rule or regulation, any of which in the judgment of
Employer is harmful to Employer’s business or to Employer’s reputation.

 

Upon termination of Executive’s employment hereunder for Cause, Executive will
have no rights to any unvested benefits or any other compensation or payments
after the termination date.

 

5.2                               Without Cause, Death, or Disability.  Employer
may terminate Executive’s employment under this Agreement without Cause and
without advance notice; provided, however, that if the termination by Employer
without Cause is prior to expiration of the original term, or if Executive’s
employment is terminated by Executive’s death or disability, Employer will pay,
as severance pay, Executive’s Base Salary at the rate in effect on the
termination date through expiration of the original term or for 18 months,
whichever is a longer period of time.

 

(a)                                  Such payments will be made no later than 60
days following the date of Termination of Executive and will be subject to all
appropriate deductions and withholdings.  Upon termination of Executive without
Cause or for death or disability, all unvested benefits (whether equity or cash
benefits and bonuses) previously granted to the Executive will vest immediately
upon such termination.

 

3

--------------------------------------------------------------------------------


 

(b)                                 For purposes of this Agreement, “disability”
means the incapacity or inability of Executive, whether due to accident,
sickness or otherwise, as determined by a medical doctor acceptable to the Board
of Directors of Employer and confirmed in writing by such doctor, to perform the
essential functions of Executive’s position under this Agreement, with or
without reasonable accommodation (provided that no accommodation that imposes
undue hardship on Employer will be required) for an aggregate of 90 days during
any period of 180 consecutive days, or such longer period as may be required
under applicable law.

 

(c)                                  Notwithstanding the foregoing, in the event
of a termination by Employer without Cause during the 12-month period following
a “Change of Control,” as defined under Section 6.2 below, then the compensation
to Executive provided under Section 6.2 shall govern. The Executive agrees that
his eligibility to receive any and all amounts described in this Section 5.2
shall be subject to and contingent upon the Executive’s execution of a full and
complete general release in favor of Employer and its affiliated persons and
entities, reasonably satisfactory to Employer in its sole discretion.

 

6.                                      Termination By Executive.

 

6.1                               Termination By Executive for Good Reason. 
Executive shall have the right to terminate this Agreement for “Good Reason.” 
“Good Reason” shall mean any one of the conditions set forth below, provided
that Executive must provide notice to the Employer within ninety (90) days of
the existence of such condition and the Employer will have thirty (30) days from
receipt of such notice to remedy the condition.  If the condition is not
remedied within such 30 day period, the following conditions will constitute
“Good Reason”:

 

(i)  Employer’s material breach of the terms of this Agreement or any other
written agreement between Executive and Employer;

 

(ii) the assignment to Executive (without the Executive’s consent) of any duties
that are substantially inconsistent with or materially diminish Executive’s
position, as such position was defined on the Effective Date of this Agreement
or immediately prior to a Change of Control, as such term is defined in
Section 6.2 of this Agreement; or

 

(iii) a requirement that Executive (without the Executive’s consent) be based at
any office or location more than 50 miles from Executive’s primary work
location, as such position was defined on the Effective Date of this Agreement
or immediately prior to a Change of Control, as such term is defined in
Section 6.2 of this Agreement (not including reasonable travel by the Executive
consistent with the travel obligations of similar executives holding similar
positions with similar responsibilities).

 

In the event Executive terminates this Agreement for Good Reason, compensation
shall be provided to the Executive in such amounts and on such terms as set
forth in Section 5.2

 

4

--------------------------------------------------------------------------------


 

of this Agreement.  Notwithstanding the foregoing, in the event that the
Executive’s employment is terminated for any reason other than for Cause or as a
result of the Executive’s death or disability (and for clarity, shall include
termination by Executive for Good Reason), during the 12-month period following
a Change of Control, then the compensation to Executive provided under
Section 6.2 shall govern.

 

6.2                               Termination by Executive due to Change of
Control.  For purposes of this Agreement, a “Change of Control” shall mean the
happening of any of the following:

 

(i) Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Employer representing more than 50% of
the total voting power represented by Employer’s then outstanding voting
securities without the approval of not fewer than two-thirds of the Board of
Directors of Employer voting on such matter, unless the Board of Directors
specifically designates such acquisition to be a change of control;

 

(ii) A merger or consolidation of Employer whether or not approved by the Board
of Directors of Employer, other than a merger or consolidation that would result
in the voting securities of Employer outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
or into voting securities of the surviving entity) at least 50% of the total
voting power represented by the voting securities of Employer or such surviving
entity outstanding immediately after such merger or consolidation, or the
shareholders of Employer approve a plan of complete liquidation of Employer or
an agreement for the sale or disposition by Employer of all or substantially all
of Employer’s assets; or

 

(iii) As result of the election of members to the Board of Directors, a majority
of the Board of Directors consists of persons who are not members of the Board
of Directors as of the Effective Date (including Executive as a member of the
Board of Directors as of the Effective Date), except in the event that such
slate of directors is proposed by the Committee.

 

In the event that Executive’s employment is terminated for any reason (not
including, however, a termination by the Employer for Cause or a termination as
a result of the Executive’s death or disability (and for clarity, shall include
termination by Executive for Good Reason)) during the 12-month period following
a Change of Control, Employer shall pay Executive, within 60 days following the
date of such termination, a cash severance payment in a lump sum in an amount
equal to 2.9 times the sum of (a) the current annual base salary of the
Executive and (b) the amount of the most recent discretionary bonus paid to the
Executive pursuant to Section 3.2 of this Agreement less applicable
withholding.  In addition, in the event of a Change of Control, all of
Executive’s equity-based compensation shall immediately vest regardless whether
the Executive is retained by the Employer or successor following the Change of
Control.

 

7.                                      Covenant Not To Compete.  A restricted
period (“Restricted Period”) shall exist during Executive’s continued employment
hereunder and during the twelve-month

 

5

--------------------------------------------------------------------------------


 

period following termination of Executive’s employment for any reason other than
a Change of Control, Termination By Executive For Good Reason, or Termination by
the Employer Without Cause or for Disability, in which case the Restricted
Period is six months.  During this Restricted Period, Executive shall not,
without the prior written consent of Employer, directly or indirectly engage in
or become associated with a Competitive Activity.  For purposes of this
Agreement: (i) a “Competitive Activity” means, as of the Termination Date, any
business or other endeavor of a kind being conducted by Employer or any of its
subsidiaries or affiliates (or demonstrably anticipated by Employer or its
subsidiaries or affiliates) in a geographic area that is within ten miles of
(a) any property that is owned, leased or controlled by Employer at any time
during the term of this Agreement or (b) any oil or gas prospect that the
Employer is evaluating or seeking to acquire an interest in at the time of
termination of the Executive’s employment; and (ii) Executive shall be
considered to have become “associated with a Competitive Activity” if Executive
becomes directly or indirectly involved as an owner, principal, employee,
officer, director, independent contractor, representative, stockholder,
financial backer, agent, partner, advisor, lender, or in any other individual or
representative capacity with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity.  Notwithstanding the
foregoing, Executive may make and retain investments during the Restricted
Period, for investment purposes only, in less than 5% of the outstanding capital
stock of any publicly-traded corporation engaged in a Competitive Activity if
stock of such corporation is either listed on a national stock exchange or on
the OTC Bulletin Board if Executive is not otherwise affiliated with such
corporation. The Executive’s ownership of interests in oil and gas producing
properties (whether a working interest, royalty interest, or other interest)
acquired prior to the date hereof is not considered a Competing Activity.

 

Employer and Executive agree to the following: this provision does not impose an
undue hardship on Executive and is not injurious to the public; this provision
is necessary to protect the business of Employer and its affiliates; the nature
of Executive’s responsibilities with Employer under this Agreement require
Executive to have access to Confidential Information, as such term is defined in
Section 9 of this Agreement, which is valuable and confidential to all of the
business; the scope of this Section 7 is reasonable in terms of length of time
and geographic scope; and adequate consideration supports this Section 7,
including consideration herein.

 

In the event that any of the covenants in this Section 7 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of extending
for too great a period of time or over too great a geographical area or by
reason of being too extensive in any other respect, it shall be interpreted to
extend over the maximum period of time for which it may be enforceable and to
the maximum extent in all other respects as to which it may be enforceable, and
enforced as so interpreted, all as determined by such court in such action. 
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement is to be given the construction that renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.

 

8.                                      Non-solicitation.  Executive agrees that
(i) during the twelve-month period following the termination of the Executive’s
employment, Executive shall not, without the prior written consent of Employer,
directly or indirectly, hire, recruit or solicit the employment

 

6

--------------------------------------------------------------------------------


 

or services of (whether as an employee, officer, director, agent, consultant or
independent contractor), or encourage to change such person’s relationship with
Employer or any of its subsidiaries or affiliates, any employee, officer,
director, agent, consultant or independent contractor of Employer or any of its
subsidiaries or affiliates, provided, however, that a general solicitation of
the public for employment shall not constitute a solicitation hereunder so long
as such general solicitation is not designed to target, or does not have the
effect of targeting, any employee, officer, director, agent, consultant or
independent contractor of Employer or any of its subsidiaries or affiliates;
(ii) Executive will not convey any information (whether confidential or
otherwise) or trade secrets about any employees, officers, directors, agents,
consultants and independent contractors of Employer or any of its subsidiaries
or affiliates to any other person; and (iii) during the Restricted Period,
Executive shall not, without the prior written consent of Employer, directly or
indirectly, solicit, attempt to do business with, or do business with any
customers of, suppliers to, business partners of or business affiliates of
Employer or any of its subsidiaries or affiliates (such customers, suppliers,
partners and affiliates, collectively, “Trade Relationships”) on behalf of any
entity engaged in a Competitive Activity, or encourage (regardless of who
initiates the contact) any Trade Relationship to use the services of any
competitor of Employer or its subsidiaries or affiliates, or encourage any Trade
Relationship to change its relationship with Employer or its subsidiaries or
affiliates.

 

9.                                      Confidentiality. Executive acknowledges
that, during the course of Executive’s employment with Employer, Executive may
have developed Confidential Information (as defined below) for Employer, and
Executive may have learned of Confidential Information developed or owned by
Employer or its affiliates or entrusted to Employer or its affiliates by
others.  Executive agrees that Executive will not, directly or indirectly, use
any Confidential Information or disclose it to any other person or entity,
except as otherwise required by law.

 

“Confidential Information” means any and all information relating to Employer
that is not generally known by the public or others with whom Employer does (or
plans to) compete or do business, as well as comparable information relating to
any of Employer’s affiliates.  Confidential Information includes, but is not
limited to, information relating to the terms of this Agreement, as well as
Employer’s business, technology, practices, products, marketing, sales,
services, finances, strategic opportunities, internal strategies, legal affairs
(including pending litigation), the terms of business relationships not yet
publicly known, intellectual property and the filing or pendency of patent
applications.  Confidential Information also includes, but is not limited to,
comparable information that Employer may receive or has received belonging to
customers, suppliers, consultants and others who do business with Employer, or
any of Employer’s affiliates.

 

“Confidential Information” does not include any information that is: (i) shown
to have been developed independently by Executive prior to Executive’s
employment with Employer; or (ii) required by a judicial tribunal or similar
governmental body to be disclosed under law (provided that Executive have first
promptly notified Employer of such disclosure requirement and have cooperated
fully with Employer (at Employer’s expense) in exhausting all appeals

 

7

--------------------------------------------------------------------------------


 

10.                               Property of Employer.  Upon any termination
from Employer, Executive agrees to return to Employer any and all records,
files, notes, memoranda, reports, work product and similar items, and any
manuals, drawings, sketches, plans, tape recordings, computer programs, disks,
cassettes and other physical representations of any information, relating to
Employer, or any of its affiliates, whether or not constituting confidential
information; and Executive agrees to return to Employer any other property,
including but not limited to a laptop computer, belonging to Employer, no later
than the date of Executive’s termination from employment for any reason, and
Executive further agrees not to retain copies of any Confidential Information.

 

11.                               Section 280G Safe Harbor Cap.  In the event it
shall be determined that any payment or distribution or any part thereof of any
type to or for the benefit of Executive whether pursuant to the Agreement or any
other agreement between Executive and the Employer, or any person or entity that
acquires ownership or effective control the Employer or ownership of a
substantial portion of the Employer’s assets (within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended, and the regulations thereunder
(the “Code”)) whether paid or payable or distributed or distributable pursuant
to the terms of the Agreement or any other agreement, (the “Total Payments”), is
or will be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Total Payments shall be reduced to the maximum amount
that could be paid to Executive without giving rise to the Excise Tax (the “Safe
Harbor Cap”), if the net after-tax payment to Executive after reducing
Executive’s Total Payments to the Safe Harbor Cap is greater than the net
after-tax (including the Excise Tax) payment to Executive without such
reduction.  The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payment made pursuant to the Agreement and then to
any other agreement that triggers such Excise Tax, unless an alternative method
of reduction is elected by Executive.  All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under this Section 11, including determinations as to whether the Total Payments
to Executive shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by a nationally
recognized accounting firm selected by the Employer (the “Accounting Firm”).  If
the Accountant determines that the Total Payments to Executive shall be reduced
to the Safe Harbor Cap (the “Cutback Payment”) and it is established pursuant to
a final determination of a court or an Internal Revenue Service (the “IRS”)
proceeding which has been finally and conclusively resolved, that the Cutback
Payment is in excess of the limitations provided in Section 6(e) (hereinafter
referred to as an “Excess Payment”), such Excess Payment shall be deemed for all
purposes to be an overpayment to Executive made on the date such Executive
received the Excess Payment and Executive shall repay the Excess Payment to the
Employer on demand; provided, however, if Executive shall be required to pay an
Excise Tax by reason of receiving such Excess Payment (regardless of the
obligation to repay the Employer), Executive shall not be required to repay the
Excess Payment (if Executive has already repaid such amount, the Employer shall
refund the amount to the Executive), and the Employer shall pay Executive an
amount equal to the difference between the Total Payments and the Shortfall Cap.

 

8

--------------------------------------------------------------------------------


 

12.                              
Remedies.                                        Notwithstanding other
provisions of this Agreement regarding dispute resolution, Executive agrees that
Executive’s violation of any of Sections 7, 8, 9 or 10 of this Agreement would
cause Employer irreparable harm that would not be adequately compensated by
monetary damages and that an injunction may be granted by any court or courts
having jurisdiction, restraining Executive from violation of the terms of this
Agreement, upon any breach or threatened breach of Executive of the obligations
set forth in any of the Sections 7, 8, 9 or 10.  The preceding sentence shall
not be construed to limit Employer from any other relief or damages to which it
may be entitled as a result of Employee’s breach of any provision of this
Agreement, including Sections 7, 8, 9 or 10.  Employee also agrees that a
violation of any of Sections 7, 8, 9 or 10 would entitle Employer, in addition
to all other remedies available at law or equity, to recover from Executive any
and all funds, including, without limitation, wages, salary and profits, which
will be held by Executive in constructive trust for Employer, received by
Executive in connection with such violation.

 

13.                               Arbitration.  If any dispute shall arise
between Executive and Employer in connection with this Agreement, and such
dispute cannot be resolved amicably by the parties, the same shall be
conclusively and finally resolved by binding arbitration. Any party hereto may
commence an arbitration proceeding by providing written notice to the other
party requesting the arbitration of an unresolved dispute. Each such dispute, if
any, shall be submitted to an arbitrator acceptable to both parties. If either
Executive or Employer refuses or neglects to agree to appoint an arbitrator
within 30 days after receipt of written notice from the other party requesting
the other party to do so, the Judicial Arbiter Group, Inc., Denver, Colorado
(www.jaginc.com) may appoint such arbitrator. The arbitrator shall be
experienced in the subject matter of the dispute. Except as otherwise
specifically set forth herein, the arbitrators shall conduct the arbitration in
accordance with the rules of the Judicial Arbiter Group, Inc. The decision in
writing of the arbitrator, when filed with the parties hereto, shall be final
and binding on both parties. Judgment may be entered upon the final decision of
the arbitrator in any court having jurisdiction.  Such arbitration shall take
place in Denver, Colorado.

 

14.                               Fees.  Unless otherwise agreed, the prevailing
party will be entitled to its costs and attorneys’ fees incurred in any
litigation or dispute relating to the interpretation or enforcement of this
Agreement.

 

15.                               Disclosure.  Executive agrees fully and
completely to reveal the terms of this Agreement to any future employer or
potential employer of Executive and authorizes Employer, at its election, to
make such disclosure.

 

16.                               Representation of Executive.  Executive
represents and warrants to Employer that Executive is free to enter into this
Agreement and has no contract, commitment, arrangement or understanding to or
with any party that restrains or is in conflict with Executive’s performance of
the covenants, services and duties provided for in this Agreement.  Executive
agrees to indemnify Employer and to hold it harmless against any and all
liabilities or claims arising out of any unauthorized act or acts by Executive
that, the foregoing representation and warranty to the contrary notwithstanding,
are in violation, or constitute a breach, of any such contract, commitment,
arrangement or understanding.  Executive further represents and warrants

 

9

--------------------------------------------------------------------------------


 

to Employer that Executive has consulted with his legal, tax, accounting, and
investment advisors with respect to the advisability of entering into this
agreement to the extent that the Executive has determined such consultation to
be necessary or appropriate.

 

17.                               Assignability.  During Executive’s employment,
this Agreement may not be assigned by either party without the written consent
of the other; provided, however, that Employer may assign its rights and
obligations under this Agreement without Executive’s consent to a successor by
sale, merger or liquidation, if such successor carries on the Employer’s
business substantially in the form in which it is being conducted at the time of
the sale, merger or liquidation.  This Agreement is binding upon Executive,
Executive’s heirs, personal representatives and permitted assigns and on
Employer, its successors and assigns.

 

18.                               Notices.  For purposes of this Agreement,
notices and all other communications provided for herein shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

IF TO EMPLOYER TO:

 

KODIAK OIL & GAS CORP.
1625 Broadway, Suite 250
Denver, Colorado 80202
Attention: Chairman of the Compensation and
Nominating Committee

 

 

 

IF TO EXECUTIVE TO:

 

James E. Catlin
1625 Broadway, Suite 250
Denver, Colorado 80202

 

19.                               Severability.  If any provision of this
Agreement or compliance by any of the parties with any provision of this
Agreement constitutes a violation of any law, or is or becomes unenforceable or
void, then such provision, to the extent only that it is in violation of law,
unenforceable or void, shall be deemed modified to the extent necessary so that
it is no longer in violation of law, unenforceable or void, and such provision
will be enforced to the fullest extent permitted by law.  If such modification
is not possible, said provision, to the extent that it is in violation of law,
unenforceable or void, shall be deemed severable from the remaining provisions
of this Agreement, which provisions will remain binding on the parties.

 

20.                               Waivers.  No failure on the part of either
party to exercise, and no delay in exercising, any right or remedy hereunder
will operate as a waiver thereof; nor will any single or partial waiver of a
breach of any provision of this Agreement operate or be construed as a waiver of
any subsequent breach; nor will any single or partial exercise of any right or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right or remedy granted hereby or by law.

 

10

--------------------------------------------------------------------------------


 

21.                               Governing Law.  The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Colorado without regard to the conflicts of law provisions of such laws.

 

22.                               Entire Agreement.  This instrument contains
the entire agreement of the parties with respect to the relationship between
Executive and Employer and supersedes all prior agreements and understandings,
and there are no other representations or agreements other than as stated in
this Agreement related to the terms and conditions of Executive’s employment. 
This Agreement may be changed only by an agreement in writing signed by the
party against whom enforcement of any waiver, change, modification, extension or
discharge is sought, and any such modification will be signed by the Chairman of
the Compensation and Nominating Committee.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly signed and delivered this Agreement as
of the day and year first above written.

 

 

 

EMPLOYER:

 

 

 

KODIAK OIL & GAS CORP.

 

 

 

 

By:

/s/ Herrick K. Lidstone, Jr.____________

 

Herrick K. Lidstone, Jr., Chairman

 

Compensation and Nominating Committee

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ James E. Catlin___________________

 

Name: James E. Catlin

 

12

--------------------------------------------------------------------------------